DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. A. Assar on 8/24/2022.
The application has been amended as follows: 
        1.(Currently Amended) A method of user equipment (UE) for transmission or reception using beamforming, the method comprising: 
deriving a UE beam by measuring a beam reference signal of a network beam based on first information associated with the network beam, wherein the first information indicates a configuration related to the beam reference signal of the network beam to be measured; and
using, by the UE, the UE beam to transmit a periodic Channel State Information (CSI) and to transmit a scheduling request.

        2.(Original) The method of claim 1, further comprising:
receiving a signal indicating radio resources for the beam reference signal and the periodic CSI.

       3.	(Original) The method of claim 2, wherein the signal is a Radio Resource Control (RRC) message.

       4.	(Cancelled)

       5.	(Original) The method of claim 1, further comprising:
receiving an indication of candidates of network beams for communication with a network node.

        6.(Currently Amended) A method of a network node for transmission or reception using beamforming, the method comprising: 
selecting a network beam;
transmitting a first signal to a user equipment (UE) to indicate a first information associated with the network beam for the UE to derive a UE beam used to transmit a periodic Channel State Information (CSI) and to transmit a scheduling request, wherein the first information indicates a configuration related to a beam reference signal of the network beam to be measured; and
receiving the periodic CSI and  via the UE beam.

         7.(Original) The method of claim 6, further comprising:
transmitting a second signal indicating radio resources for a beam reference signal of the network beam and the periodic CSI.

         8.(Original) The method of claim 7, wherein the second signal is a Radio Resource Control (RRC) message.

         9.(Cancelled)

         10.(Original) The method of claim 6, further comprising:
transmitting, to the UE, an indication of candidates of network beams for communication with the network node.

         11.(Currently Amended) A User Equipment (UE) for transmission or reception using beamforming comprising:
a control circuit;
a processor installed in the control circuit; and
a memory installed in the control circuit and coupled to the processor;
wherein the processor is configured to execute a program code stored in the memory to: 
derive a UE beam by measuring a beam reference signal of a network beam based on first information associated with the network beam, wherein the first information indicates a configuration related to the beam reference signal of the network beam to be measured; and
use, by the UE, the UE beam to transmit a periodic Channel State Information (CSI) and to transmit a scheduling request.

       12.(Original) The UE of claim 11, wherein the processor is further configured to:
receive a signal indicating radio resources for the beam reference signal and the periodic CSI.

         13.(Original) The UE of claim 12, wherein the signal is a Radio Resource Control (RRC) message.

          14.(Cancelled)

           15.(Original) The UE of claim 11, wherein the processor is further configured to:
receive an indication of candidates of network beams for communication with a network node.

        16.(Currently Amended) A network node for transmission or reception using beamforming comprising:
a control circuit;
a processor installed in the control circuit; and
a memory installed in the control circuit and coupled to the processor;
wherein the processor is configured to execute a program code stored in the memory to: 
select a network beam;
transmit a first signal to a user equipment (UE) to indicate a first information associated with the network beam for the UE to derive a UE beam used to transmit a periodic Channel State Information (CSI) and to transmit a scheduling request, wherein the first information indicates a configuration related to a beam reference signal of the network beam to be measured; and
receiving the periodic CSI and  via the UE beam.

       17.(Original) The network node of claim 16, wherein the processor is further configured to:
transmit a second signal indicating radio resources for a beam reference signal of the network beam and the periodic CSI. 

        18.(Original) The network node of claim 17, wherein the second signal is a Radio Resource Control (RRC) message. 

         19.(Cancelled) 

          20.(Original) The network node of claim 16, wherein the processor is further configured to:
transmit, to the UE, an indication of candidates of network beams for communication with the network node.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416